Citation Nr: 0513546	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-06 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right thumb 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1967.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

In a July 2004 decision, the Board denied the veteran's 
appeal for service connection for a left knee disability and 
bilateral hearing loss, reopened his claim for service 
connection for a right thumb disability, and remanded the 
latter claim to the RO for further evidentiary development.  
A review of the record indicates that the RO has completed 
all requested development; accordingly, the Board may proceed 
with its de novo review.  See Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for a right thumb 
disability; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  While there is some indication that the veteran sustained 
an injury to his right hand while on active duty, the 
contemporaneously recorded medical evidence is negative for 
in-service trauma involving the right thumb, an X-ray 
examination of the right hand at that time was normal, and 
the separation examination was negative for any pertinent 
abnormal findings.  

3.  There is clinical evidence dated during the latter half 
of 1976, which shows a right thumb disability, and an X-ray 
examination performed during that time revealed deformity of 
the distal metacarpal probably secondary to a previous 
fracture and mild osteoarthritic change involving the 
metacarpal phalangeal joint; however, in addition to the 
normal in-service X-ray examination of the right hand and the 
normal separation examination, there is no post-service lay 
or medical evidence of a right thumb disability, to include 
arthritis, until more than 9 years after the veteran's 
separation from service and more than 11 years after an 
apparent in-service injury to his right hand, nor is there a 
competent opinion that links a post-service right thumb 
disability to any incident of service, to include trauma.

4.  The preponderance of the evidence is against a nexus 
between a claimed in-service injury to the right thumb and 
any right thumb disability that may currently be present.


CONCLUSION OF LAW

Service connection for a right thumb disability, to include 
arthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
rules to implement the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (August 29, 2001), codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  66 Fed. Reg. 
at 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in April 2000 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the December 2000 rating decision, the April 
2002 Statement of the Case (SOC), and the August 2003 and 
January 2005 Supplemental Statement(s) of the Case (SSOC) 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the January 2005 SSOC informed the veteran of 
the VCAA's implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, the veteran appealed an April 2000 rating 
decision.  Only after the rating action was promulgated did 
the Appeals Management Center in July 2004, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
the U.S. Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, as noted above, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VA O.G.C. Prec. Op. No. 7-
2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the July 2004 VCAA notice 
provided to the appellant included all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  Pursuant 
to a Board remand, the RO sent a request to the veteran to 
identify or provide any evidence or information that he 
thought would support his claim but the veteran did not 
respond.  The Board has considered whether a medical 
examination and/or a medical opinion is warranted to resolve 
the veteran's claim.  There are no findings in service 
records that were attributed to a right thumb injury.  While 
there is indication of an injury involving the right hand, an 
X-ray examination was normal and the veteran's separation 
physical examination was negative for any findings relating 
to a right thumb injury or disability.  The only post-service 
medical evidence of the claimed disability is dated more than 
9 years after his service discharge and it does not include 
an opinion that links it to service.  The Board finds that 
the medical evidence is sufficient to make a decisions on the 
issue in appellate status; there is no further duty to 
provide an examination or medical opinion.  38 U.S.C.A. 
§ 5107A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

The service medical records show that the veteran underwent 
several physical examinations while on active duty, beginning 
with an enlistment physical in January 1962 and culminating 
with a separation physical in January 1967.  He completed a 
Report of Medical History for his separation physical 
examination, which discloses that he denied any pertinent 
medical history, such as a history of broken bones, 
arthritis, and bone or joint deformity.  Treatment records 
show an examination was requested at a unit dispensary in 
Schweinfurt, Germany, in May 1965, for the ring finger of the 
right hand.  A radiographic report dated in May 1965 shows 
that an X-ray examination of the right hand at that time was 
normal with no evidence of a fracture.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in October 1976.  He told the 
examiner he had no trouble with his right thumb, but it had 
been fractured.  He explained the reason that he included his 
right thumb (in his original claim for service connection) 
was that he had been rejected for employment once because of 
limitation of motion of the thumb.  On examination the right 
thumb lacked 25 degrees of extension of the metacarpal 
phalangeal joint.  The veteran was able to completely extend 
the same joint in his left thumb.  No other disability was 
noted in the right thumb.  The pertinent assessment was old 
fracture of the right thumb with some disability.

VA outpatient records include references to two series of x-
rays of the right thumb, one in July 1976 and the other in 
November 1976.  Interpretation of the July x-rays indicated a 
deformity of the distal metacarpal probably secondary to a 
previous fracture and mild osteoarthritic change involving 
the metacarpal phalangeal joint.    Interpretation of the 
November x-rays revealed no significant change from the July 
views.  VA outpatient records show treatment for various 
complaints, but aside from the noted x-ray reports, the 
records are negative for any complaints or findings 
attributed to a right thumb injury.

LAW AND REGULATIONS

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2004).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including osteoarthritis (degenerative joint 
disease), becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ANALYSIS

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

The veteran contends that he incurred a fracture of his right 
thumb while stationed in Schweinfurt, Germany, and that his 
thumb was x-rayed, but never set.  The Board observes 
initially that service medical records appear to be complete 
and they include multiple radiographic reports, to include 
one relating to an X-ray of the right hand, from a unit 
dispensary in Schweinfurt, Germany.  The National Personnel 
Records Center asserted in October 1976 that it had forwarded 
all available records.  After the RO sent a request to the 
veteran that he identify or provide any evidence or 
information that he thought would support his claim, the 
veteran did not respond.  Consequently, the Board concludes 
that all pertinent evidence is of record.  A review of the 
service medical records fails to corroborate any injury to 
the right thumb or any findings attributed to a right thumb 
injury.  The only in-service x-ray report of any potential 
relevance was taken of the right hand, specifically noting 
the right ring finger, and its interpretation indicates no 
fractures were seen.  

The Board finds that the most probative evidence in this 
matter is the veteran's separation physical examination and 
the Report of Medical History that he filled out himself in 
conjunction with the examination.  The clinical evaluation of 
the upper extremities was normal at the time.  It is also 
significant that the veteran not only denied a history of 
broken bones or bone deformities at the time he left the 
service, but he did so repeatedly throughout his enlistment.  

In sum, while there is some indication that the veteran 
sustained an injury to his right hand while on active duty, 
the contemporaneously recorded medical evidence is negative 
for in-service trauma specifically involving the right thumb, 
an X-ray examination of the right hand was normal, and the 
separation examination was negative for any pertinent 
abnormal findings.  There is clinical evidence dated during 
the latter half of 1976, which shows a right thumb 
disability, and an X-ray examination performed during that 
time revealed deformity of the distal metacarpal probably 
secondary to a previous fracture and mild osteoarthritic 
change involving the metacarpal phalangeal joint.  However, 
in addition to the normal in-service X-ray examination of the 
right hand and the normal separation examination, there is no 
post-service lay or medical evidence of a right thumb 
disability, to include arthritis, until more than 9 years 
after the veteran's separation from service and more than 11 
years after an apparent injury to his right hand, and there 
is no competent opinion that links a post-service right thumb 
disability to any incident of service, to include trauma.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the claim on a 
direct incurrence basis.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The preponderance of competent evidence is also against a 
presumption of service connection.  Although the veteran has 
been diagnosed with arthritis in his right thumb, the 
diagnosis was not made within one year of service; but 
rather, it was diagnosed more than 9 years after service.  
Given these circumstances, the presumption of service 
connection is not for application.  38 C.F.R. §§ 3.307, 
3.309.  

Since the evidence against the claim outweighs the positive 
evidence, reasonable doubt is not for application in this 
case, and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for a right thumb disability is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


